Citation Nr: 1731478	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety, dysthymic disorder, attention deficit hyperactivity disorder (ADHD), and depression. 


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The appellant served on active duty from April 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant testified at a hearing before the undersigned in June 2013.  A transcript is of record.

The Board remanded this case in August 2013 and January 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets delaying a decision on this claim, but further development is required to aid the Board in making an informed decision, and to help ensure that the claim is afforded every consideration.

The February 2017 VA medical opinion is not adequate to make an informed decision.  In support of the conclusion that the appellant did not have an acquired psychiatric disorder, including PTSD, linked to her active duty training period, the examiner stated that there was no psychiatric treatment during that period or in the following year.  The examiner further stated that the appellant's psychiatric disorders were diagnosed after service, without evidence of continuity of symptoms from the time of the training period.  Such evidence is not necessary to support service connection for PTSD, especially in a claim based on personal assault, as is the case here.  See 38 C.F.R. §§ 3.303, 3.304 (2017).  The appellant may simply not have sought treatment for psychiatric symptoms until years after active service.  

Similarly, the sole fact that there is no evidence of treatment for PTSD until 2008, as stated by the examiner, does not indicate that the PTSD is not linked to the assault that occurred during service.  Indeed, the Board notes that the appellant was treated for PTSD at the Vet Center in April 2005.  The treating psychologist at that time found that it was linked to military sexual trauma ("MST").  

The examiner also cited examples of "inconsistency" in the record that do not appear significant in terms of the appellant's credibility, or are not really inconsistences at all.  For example, the examiner stated that two records noted six years of service reported by the appellant, when in fact the appellant only served from April 1981 to July 1981.  In general, the appellant has not claimed that she served for six years or that she had any service beyond the active duty training period.  Rather, she consistently states that the assault occurred during that training period, and that thereafter she sought to be relieved of further service obligations.  Thus, the Board finds no apparent inconsistency or conflict in the appellant's statements, and does not find it relevant that one or two records may mistakenly note six years of active service, when in general the appellant has never asserted such.  

The examiner also cited as an inconsistency the fact that the appellant's April 2008 claim states that the assault occurred during her first month of active duty, but in an October 2008 statement (VA Form 21-0781a), she wrote that it occurred in July 1981, which would be in the third month.  The Board does not find this apparent inconsistency to be significant, as the appellant may have simply misremembered the dates of her training period.  Indeed, she wrote in the same statement that the dates of her unit assignment were from June 1981 to July 1981, which would be consistent with the assault occurring in the first month of that assignment.  

Other apparent inconsistencies listed by the examiner also appear insignificant or non-existent to the Board, such as with regard to the pregnancy test.  The appellant's testimony regarding believing she was pregnant and then seeking discharge from further service obligations based on that pregnancy has been essentially consistent.  The March 2010 Notice of Disagreement (NOD) referred to by the examiner stating that the appellant took a pregnancy test at the base hospital immediately following the incident is written in third person and clearly was not authored by her.  The appellant herself has never stated that she took a pregnancy test immediately after the assault, but rather that soon thereafter she began to believe she was pregnant, either by the sergeant who assaulted her or by her fiancé (the latter turned out to be the case).  Thus, the Board does not find the March 2010 NOD, which was apparently written by the appellant's representative, to be an inconsistency impugning the credibility of the appellant's statements, as the examiner suggests. 

In sum, because the examiner's rationale is not adequate to make an informed decision, a new VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any recent outstanding VA treatment records for the appellant. 

2.  Obtain a new VA medical opinion on the issue of whether the appellant's PTSD or another acquired psychiatric disorder is related to the reported in-service assault.  

A complete explanation must be provided that avoids the deficiencies in the February 2017 VA opinion, as specified by the Board in the body of this remand.  In particular, the Board does not find the supposed inconsistencies cited by the examiner to be significant.  Moreover, the absence of evidence or treatment until years after service is not by itself a sufficient explanation for finding against a relationship to the in-service assault. 

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a specific explanation. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

